Citation Nr: 1117908	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-37 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969.  He died in April 2005; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The Board remanded this appeal in June 2009 for further evidentiary and procedural development.  As discussed below, the Board is granting the full benefit sought on appeal.  Thus, any failure to substantially comply with the remand is nonprejudicial error.  

In November 2010, the Board requested an advisory opinion from an independent medical expert.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2010).  The requested opinion has been received and associated with the record.  In February 2011, a copy of the medical opinion was provided to the appellant and her representative, and they were offered the opportunity to present additional evidence or argument.  See 38 C.F.R. § 20.903 (2010); see also Thurber v. Brown, 5 Vet. App. 119 (1993).  The accredited representative responded with written arguments in support of this claim in April 2011; as of the date of this decision, no response has been received from the appellant.  


FINDINGS OF FACT

1.  The Veteran died in April 2005; the immediate cause of death listed on his death certificate is inoperable colon cancer; coronary artery disease is listed as a significant condition contributing to death but not resulting in the underlying cause.

2.  The Veteran served in Vietnam from November 1968 to October 1969, thereby exposing him to an herbicide agent.

3.  Coronary artery disease is presumed to have been incurred during service as a result of exposure to an herbicide agent.  

4.  The competent and probative evidence is in relative equipoise as to the issue of whether coronary artery disease was a contributory cause of death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309(e), 3.312, 3.313(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  




Legal Criteria and Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2010).  More specifically, it is her assertion that the Veteran had coronary artery disease that was related to herbicide exposure incurred during service and that such disease was a contributory cause of death.  

Generally, the cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  In order to constitute a contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

The Veteran died in April 2005.  The immediate cause of death was reported on the death certificate as inoperable colon cancer.  The death certificate also listed coronary artery disease as a significant condition contributing to death but not resulting in the underlying cause of death.  Also in the record are letters from a private physician and a VA physician dated in December 2005 and February 2006, respectively, stating that a "complicating factor" of the Veteran's death was coronary artery disease.  

Initially, the Board observes that the Veteran was not in receipt of service-connected benefits for coronary artery disease at the time of his death.  However, during the pendency of this appeal, effective August 31, 2010, the Secretary of the VA amended the VA's regulatory provisions to add ischemic heart disease (including coronary artery disease) to the list of disease associated with exposure to certain herbicide agents.  75 Fed. Reg. 53,202 (Aug. 31, 2010) (codified at 38 C.F.R. § 3.309(e)).  As of such date, pertinent VA law and regulations provide that ischemic heart disease shall be service connected if it becomes manifest to a degree of ten percent or more within a year after the last date on which a veteran was exposed to an herbicide agent (i.e., Agent Orange) during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6) (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010) (codified at 3.309(e)).  In the current appeal, post-service medical evidence reflects a diagnosis of coronary artery disease since at least April 2000.  Thus, the Veteran was diagnosed with a presumptive disease.  See 75 Fed. Reg. at 53,216 (clarifying that "ischemic heart disease" includes coronary artery disease); see also 38 C.F.R. § 3.309(e) (Aug. 31, 2010).  

Also relevant to the current appeal, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  The Veteran's service separation document reflects that he served on active duty from December 1967 to October 1969 and was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  Further, the record contains a copy of a citation issued to the Veteran for service at the Army Depot in Qui Nhon from November 1968 to October 1969.  Such evidence, and particularly the latter citation, establishes that the Veteran set foot in country during the applicable period.  Exposure to an herbicide agent is therefore presumed.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's requirement that a veteran have set foot within land borders of Vietnam for presumptive service connection); 38 C.F.R. §§ 3.307(a)(6), 3.313(a) (2010).  

Since the evidence of record establishes that the Veteran was exposed to an herbicide agent during the applicable presumptive period and was diagnosed with a disease that has been determined by the Secretary to be associated with exposure to an herbicide agent, service connection is established for coronary artery disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 75 Fed. Reg. 53,202 (Aug. 31, 2010) (codified at 3.309(e)).  This does not, however, answer the question of whether coronary artery disease contributed to cause the Veteran's death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to aid in its determination of this issue, the Board requested an advisory opinion from a VA cardiologist in November 2010 based on the aforementioned death certificate and letters from private and VA physicians.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2010).  As discussed immediately hereafter, the cardiologist's January 2011 opinion supports a finding that service connection is warranted for the Veteran's death.  

The November 2010 request for an opinion asks the cardiologist to consider not only whether coronary artery disease aided or lent assistance to the production of the Veteran's death, but also whether there was any evidence of debilitating effects and general impairment of health due to coronary artery disease to an extent that would render the Veteran materially less capable of resisting the effects of colon cancer.  See 38 C.F.R. § 3.312(c)(1) and (3).  After reviewing the entire record, including the Veteran's VA treatment records leading up to his death, the reviewing VA cardiologist answered both questions in the affirmative.  Specifically, the reviewing physician noted that the Veteran was taking cardioprotective/antianginal medications at the time of his colon cancer diagnosis and that such medications were stopped during hospice care.  It was also mentioned that, while under hospice care, the Veteran suffered from bleeding per rectum, failure to thrive, and poor oral intake, and that he was hypotensive and tachycardiac.  Such factors are clinically significant, according to the reviewing physician, because 

"In a patient with coronary artery disease, already there is impairment of myocardial blood supply and myocardium is less tolerable to the effects of anemia and hypotension.  Hence[, a] patient's heart could be easily susceptible to myocardial ischemia/infarction which could aid or assist to the early production of death when compared to a similar patient without coronary artery disease."  

It was therefore the cardiologist's opinion that it is "atleast [sic] as likely as not . . . that the [V]eteran's coronary artery disease aided or lent assistance to the production of death."

The Board is responsible for assessing the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Moreover, it is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the present case, the January 2011 report of the VA cardiologist presents a medical opinion that is competent, well-explained, and supported by clinical findings in the record.  As such, the Board finds that it should be afforded significant probative weight in assessing whether the Veteran's coronary artery disease is a contributory cause of death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In addition to the January 2011 report, the record contains the aforementioned death certificate and letters from other physicians noting coronary artery disease as a "complicating factor" of death.  There is nothing in the record either suggesting or directly contradicting a finding that the Veteran's coronary artery disease did not contribute to cause his April 2005 death.  

In light of the above circumstances, the Board finds that the evidence is, at the very least, in approximate balance, with respect to the issue of whether the coronary artery disease contributed substantially to cause the Veteran's death.  Therefore, resolving all doubt in the appellant's behalf, the evidence of record demonstrates that the Veteran's death was, at the very least, in part due to coronary artery disease, which is presumed to have been incurred during service as a result of exposure to an herbicide agent.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As such, the appellant is entitled to service connection for the cause of the Veteran's death.  


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection is granted for the cause of the Veteran's death.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


